DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments) filed with the RCE are acknowledged.  
	Claims 1-3, 6-11, and 14 are now pending and examined on the merits.

Claim Interpretation, Previously Noted
Claims 1 & 9 were amended to where the scope of the claims now drawn to where the polypeptide consists of an amino acid “represented” by dipeptide of pro-hyp or hyp-gly. Thus, the claims are interpreted as no longer being drawn to the open “having” transition phrase preceding the dipeptide options, absent evidence to the contrary.  For clarity, it is suggested that applicant simply incorporate the new amendment directly into the above reference to such as “having” said dipeptide options.

Claim Rejections - 35 USC § 103- Maintained
At Minimum, Based on the Claim Limitation:
 “a chemically-modified form (of Pro-Hyp or Hyp-Gly)”
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3,6-11 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (U.S. Patent Publication No. 2013/0017227) in view of Broadley et al. (U.S. Patent No. 6,096,64).
Lambert teach a wound healing/treatment compositions comprising collagen (claim 14) for the treatment of hypertrophic scars and the reduction thereof (para 78).  Lambert puts no limit on where such may occur on the body.
Lambert does not teach where the collagen comprises the dipeptides Pro-Hyp or Hyp-Gly.
Broadley advantageously teaches wound healing/treatment compositions comprising collagen, where collagen digestion yields both the claimed dipeptides Pro-Hyp or Hyp-Gly (see col. 1).
Thus, even if not expressly taught in Lambert, it would have been prima facie obvious to administer a collagen – of any size- composition wherein the collagen comprises either or both dipeptide Pro-Hyp or Hyp-Gly, for the treatment of hypertrophic scars based on Lambert in view of Broadley, at any site where such a scar may form.
Response to Arguments/Amendments
	Applicant’s amendments and arguments have been fully considered but are not yet found persuasive, as at a minimum such retains the language “a chemically modified form thereof” which could be anything without further limitations to quantify such.
Thus, the previous arguments still apply at least over the latter:  The claim scope has been amended to where the claims are only drawn to a dipeptide consisting of pro-hyp or hyp-gly.  Applicant asserts the prior art combination does not render this scope obvious as primary reference Lambert does not teach where the collagen thereof comprises either of the claimed dipeptides, and that secondary reference Broadley – while teaching these dipeptides - merely discloses that collagen digestion yields comprising dipeptides of Pro-Hyp or Hyp-Gly show chemotaxis for fibroblast. (See column 1, lines 24 to 29, prima facie obvious based on the broadest reasonable interpretation of the claim scope, for the reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654